Citation Nr: 0740629	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-39 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
tibia and fibula fracture.

2.  Entitlement to a rating in excess of 10 percent for left 
hip arthritis.

3.  Entitlement to a rating in excess of 30 percent for an 
adjustment disorder with mixed anxiety and depressive 
features.

4.  Entitlement to a rating in excess of 10 percent for a low 
back syndrome due to left leg fractures.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for arthritis of the 
left leg as secondary to left leg fractures.

7.  Entitlement to service connection for arthritis of the 
left foot as secondary to left leg fractures.

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.

9.  Entitlement to service connection for amenorrhea.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May 1998 
to April 1999.  She also had an unverified period of active 
duty from September 11, 2004, to September 25, 2004.  This 
matter is on appeal from the Jackson, Mississippi, Department 
of Veterans Affairs (VA) Regional Office (RO).

After a careful review of the record, the Board concludes 
that due process mandates a remand for the issues of service 
connection for arthritis of the left leg and whether new and 
material evidence has been presented for a claim of service 
connection for pes planus. This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During the entire period on appeal, the veteran's left 
distal fibula fracture has been manifested by range of motion 
as dorsiflexion to neutral and plantar flexion to 40 degrees.  
No indications of marked knee deformity or nonunion of the 
tibia and fibula have been shown.

2.  During the entire period on appeal, the veteran's left 
hip arthritis has been manifested by 90 degrees of flexion.  
Ankylosis of the hip was not shown.

3.  During the entire period on appeal, the veteran's 
psychiatric symptomatology, including problems with sleeping, 
sometimes depressed mood and problems with judgment and 
thinking, is demonstrative of no more than occupational and 
social impairment with occasional decrease in efficiency and 
intermittent periods of inability to perform tasks.

4.  During the entire period on appeal, the veteran's low 
back syndrome has been manifested by range of motion 
increasing to 25 degrees of extension, 80 degrees of flexion, 
and 30 degrees of lateral flexion bilaterally.  No 
incapacitating episodes or muscle spasms have been shown.

5.  The veteran was treated for a cold during service but no 
diagnosis of sinusitis was made.

6.  The veteran currently has chronic sinusitis but no link 
between her current diagnosis and service has been 
established in the competent evidence of record.

7.  The veteran is service-connected for the above-noted 
ankle and hip disabilities.

8.  No diagnosis regarding cramping and popping of the left 
foot has been indicated in the competent evidence of record.

9.  On September 28, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal for service 
connection of amenorrhea is requested.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left distal fibula fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.71A Diagnostic Codes (DCs) 5262, 5270  
(2007).

2.  The criteria for a rating in excess of 10 percent for 
left hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, DCs 5250, 5252 (2007).

3.  The criteria for a rating in excess of 30 percent for a 
psychiatric disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, DC 9433 (2007).

4.  The criteria for a rating in excess of 10 percent for low 
back syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
DC 5243 (2007).

5.  Sinusitis was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

6.  Arthritis of the left foot was not incurred in or 
aggravated by active duty service nor is disability shown to 
be secondary to service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).

7.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for amenorrhea by the veteran 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

Fracture of the Left Distal Fibula

The veteran is currently rated as 20 percent disabled for the 
fracture of the left distal fibula.  This fracture is in the 
area of her ankle.  A rating in excess of 20 percent would 
require findings of symptoms of:

?	Impairment of the tibia and fibula with malunion 
resulting in marked knee or ankle disability (30%);
?	Nonunion of the tibia and fibula with loose motion and 
THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
tibia and fibula fracture.

2.  Entitlement to a rating in excess of 10 percent for left 
hip arthritis.

3.  Entitlement to a rating in excess of 30 percent for an 
adjustment disorder with mixed anxiety and depressive 
features.

4.  Entitlement to a rating in excess of 10 percent for a low 
back syndrome due to left leg fractures.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for arthritis of the 
left leg as secondary to left leg fractures.

7.  Entitlement to service connection for arthritis of the 
left foot as secondary to left leg fractures.

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.

9.  Entitlement to service connection for amenorrhea.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May 1998 
to April 1999.  She also had an unverified period of active 
duty from September 11, 2004, to September 25, 2004.  This 
matter is on appeal from the Jackson, Mississippi, Department 
of Veterans Affairs (VA) Regional Office (RO).

After a careful review of the record, the Board concludes 
that due process mandates a remand for the issues of service 
connection for arthritis of the left leg and whether new and 
material evidence has been presented for a claim of service 
connection for pes planus. This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During the entire period on appeal, the veteran's left 
distal fibula fracture has been manifested by range of motion 
as dorsiflexion to neutral and plantar flexion to 40 degrees.  
No indications of marked knee deformity or nonunion of the 
tibia and fibula have been shown.

2.  During the entire period on appeal, the veteran's left 
hip arthritis has been manifested by 90 degrees of flexion.  
Ankylosis of the hip was not shown.

3.  During the entire period on appeal, the veteran's 
psychiatric symptomatology, including problems with sleeping, 
sometimes depressed mood and problems with judgment and 
thinking, is demonstrative of no more than occupational and 
social impairment with occasional decrease in efficiency and 
intermittent periods of inability to perform tasks.

4.  During the entire period on appeal, the veteran's low 
back syndrome has been manifested by range of motion 
increasing to 25 degrees of extension, 80 degrees of flexion, 
and 30 degrees of lateral flexion bilaterally.  No 
incapacitating episodes or muscle spasms have been shown.

5.  The veteran was treated for a cold during service but no 
diagnosis of sinusitis was made.

6.  The veteran currently has chronic sinusitis but no link 
between her current diagnosis and service has been 
established in the competent evidence of record.

7.  The veteran is service-connected for the above-noted 
ankle and hip disabilities.

8.  No diagnosis regarding cramping and popping of the left 
foot has been indicated in the competent evidence of record.

9.  On September 28, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal for service 
connection of amenorrhea is requested.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left distal fibula fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.71A Diagnostic Codes (DCs) 5262, 5270  
(2007).

2.  The criteria for a rating in excess of 10 percent for 
left hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, DCs 5250, 5252 (2007).

3.  The criteria for a rating in excess of 30 percent for a 
psychiatric disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, DC 9433 (2007).

4.  The criteria for a rating in excess of 10 percent for low 
back syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
DC 5243 (2007).

5.  Sinusitis was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

6.  Arthritis of the left foot was not incurred in or 
aggravated by active duty service nor is disability shown to 
be secondary to service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).

7.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for amenorrhea by the veteran 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

Fracture of the Left Distal Fibula

The veteran is currently rated as 20 percent disabled for the 
fracture of the left distal fibula.  This fracture is in the 
area of her ankle.  A rating in excess of 20 percent would 
require findings of symptoms of:

?	Impairment of the tibia and fibula with malunion 
resulting in marked knee or ankle disability (30%);
?	Nonunion of the tibia and fibula with loose motion and 
requiring a brace (40%);
?	Ankylosis of the ankle in plantar flexion between 30 and 
40 degrees (30%); or,
?	Ankylosis of the ankle in dorsiflexion between 0 and 10 
degrees (30%).

No malunion or nonunion of the tibia and fibula has been 
noted despite complaints of pain and the veteran's use of an 
ankle brace.  Specifically, in December 2003, x-rays taken 
indicated "satisfactory position and alignment of the healed 
fracture in the distal end of the fibula."  She complained 
of slowly increasing pain in her ankle along with a 
"crunching sound."  She was diagnosed with posttraumatic 
arthritis of the left ankle.  Thereafter, x-rays taken in 
June 2004 again indicated arthritis of the left foot but the 
examiner did not note an indication of nonunion or malunion 
of the tibia and fibula.  

In August 2004, the veteran requested a new fitting for her 
ankle brace.  Although there was no swelling of the left 
ankle, there was tenderness.  An anterior drawer test 
conducted was "positive."  She reported constant ankle pain 
at a December 2005 VA examination.  She also reported the use 
of a left ankle brace.  

Physical examination revealed some swelling and tenderness of 
the ankle.  X-rays taken of the left tibia and fibula 
indicated no abnormalities other than the hardware in place 
from the initial fracture.  Without evidence of malunion or 
nonunion of the tibia and fibula resulting in marked 
disability of the ankle, a higher rating cannot be 
established under these criteria.

Neither do the veteran's symptoms of limitation of motion of 
the ankle meet the requirements for a rating in excess of 
20%.  In June 2004, her ankle was noted to have severe 
limitation of motion but no actual measurement of motion was 
made.  Thereafter, in December 2005, dorsiflexion of the 
ankle was measured to neutral and plantar flexion to 40 
degrees.  

Pain on motion was also noted but additional limitation of 
function due to repetitive use or flare-ups was not reported 
because the examiner stated it would be resorting to mere 
speculation.  Without measurements of further limitation of 
motion indicating ankylosis of the ankle at the required 
measurements, a higher rating cannot be established under 
these criteria.

Arthritis of the Left Hip

The veteran is currently rated as 10 percent disabled for her 
left hip arthritis.  For a rating in excess of 10 percent, 
the veteran would need to show findings of symptoms such as:

?	Ankylosis of the hip (starting at 60% depending on 
amount); or
?	Limitation of flexion of the thigh, limited to 30 
degrees or less (20%).

The veteran's hip range of motion was only measured once in 
the evidence of record.  The veteran displayed 90 degrees of 
flexion in the hip at the most recent VA examination in 
December 2005.  This measurement of range of motion does not 
indicate limitation of motion sufficient to meet the criteria 
for a rating in excess of 10 percent for the veteran's left 
hip disability.

Psychiatric Disability

The veteran is currently rated as 30 percent disabled for her 
psychiatric disability which is described as adjustment 
disorder with mixed anxiety and depressive features (formerly 
evaluated as mood disorder with depressive features).

In order to be entitled to the next-higher 50 percent rating 
under DC 9433, the evidence must show occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retension of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Board has reviewed the evidence of record and finds no 
support for the assignment of a higher disability evaluation 
for any portion of the rating period on appeal.  

The veteran's affect was never noted to be "flattened" but 
was rather noted to be "labile" upon examination in 
February 2006.  Moreover, the evidence does not reflect 
circumstantial, circumlocutory, or stereotyped speech.  
Specifically, her speech was normal in March and April 2005.  
In December 2005, she displayed relevant speech again.  It 
was noted that she sometimes used unusual expressions but she 
was able to explain them appropriately when asked.  

Thereafter, in February 2006, the veteran's speech was noted 
to be somewhat rambling in nature. Despite the fact that the 
most recent examination indicated somewhat rambling speech 
patters, the evidence overall does not suggest problems with 
speech that would reduce reliability or productivity as all 
previous examiners noted normal speech.

Moreover, the veteran reported weekly "crying spells" in 
December 2005.  However, no other report of anything likened 
to a panic attack was made in the medical records and without 
further evidence of panic attacks more than once a week, this 
does not meet the symptom of a higher rating.

Further, the veteran's thought processes were noted to be 
organized and goal oriented in March and April 2005.  
However, her abstraction was noted to be poor at a March 2005 
examination.  And, at a later examination in February 2006, 
her thought processes were noted to be not entirely clear or 
organized.  Despite that, no mention of problems 
understanding complex commands were made.  As her abstraction 
was only noted on one occasion to be problematic and 
thereafter was not indicated and, as such, does not indicate 
the criteria for an increased rating.

Fair insight and judgment were noted in March and April 2005 
though a later March 2005 examination indicated poor insight.  
Before that, in July 2003, the veteran's insight and judgment 
were reported as limited; however, after that in December 
2005 judgment was noted to be functional and then after that 
in February 2006 judgment was noted as impaired.  This flip-
flopping nature does not indicate continuous problems of 
impaired judgment but rather indicates some periods of 
impaired judgment with the majority of the time judgment not 
being impaired.  As a result, the impaired judgment such as 
would reduce reliability and productivity has not been found.

In addition, she showed problems with attention and 
concentration in March and December 2005.  Also, her short-
term memory was questioned at a December 2005 examination in 
which the examiner noted that the veteran stated she went to 
the store several times before remembering what she had gone 
to get.  Her long-term memory was never reported as impaired 
though and that December 2005 notation was the only such 
indication of short-term memory problems.  As such, this does 
not indicate impairment of short- and long-term memory 
sufficient to warrant a higher rating.

The veteran's mood was noted to alternate between being 
reported as "fine" (see March 2005 and April 2005 
examinations) and being reported as somewhat depressed (see 
second March 2005 and December 2005 examinations).  In the 
April 2005 examination, she elaborated on her mood saying 
that she was fine at the time but that sometimes her ankle 
problems made her depressed.  Her motivation was also noted 
to be disturbed in December 2005 and February 2006 ("I do 
not want to do anything.").  

The veteran expressed this same sentiment of alternating 
moods between being fine and being depressed at the hearing 
before the undersigned judge.  This sometimes depressed mood 
does not rise to the level of disturbances of mood and 
motivation effectively reducing reliability and productivity 
and impairing occupational and social abilities that would 
allow for an increased rating.

While the veteran expressed problems with relationships, she 
also indicated that she maintained a strong relationship with 
her mother, with whom she speaks daily (see December 2005 
examination).  While the veteran expressed a strain on her 
other relationships due to her disability, that difficulty 
does not appear to affect all of her relationships and alone 
does not qualify the veteran for an increased rating.

While carefully considering the facts detailed above, the 
Board nevertheless finds that such serious symptomatology has 
been accounted for in the 30 percent evaluation currently 
assigned and the overall weight of the evidence does not 
reveal a disability picture most nearly approximating the 
next-higher 50 percent rating.  

In further finding against assignment of the next-higher 50 
percent rating for PTSD, the Board points to the veteran's 
Global Assessment of Functioning (GAF) scores.  
GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)). 

In the present case, the evidence throughout the rating 
period on appeal reveals GAF scores ranging from 40 to 68.  

In this regard, GAF scores from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well.  GAF scores ranging 
between 51 and 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Given that all but one of the GAF assessments here 
exceed 50 and half of those were 60 or above, those scores 
would not be supportive of a 50 percent disability rating.   

Next, the Board must consider the score of 48 that the 
veteran also received.  In this vein, scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

Despite the seriousness of the symptoms associated with the 
one notably lower GAF scores of 48, a higher rating is not 
justified on this basis alone because the objective evidence 
over the entire period on appeal does not actually 
demonstrate symptoms commensurate with such a GAF score.  

Indeed, the competent evidence does not show severe suicidal 
ideation, obsessional rituals, or serious impairment in 
social functioning due to her PTSD.  Because the GAF score of 
48 is not consistent with the objective findings of record, 
such a score is not probative as to her actual disability 
picture.

Low Back Disability

In order for the veteran to be entitled to a rating higher 
than 10 percent for her low back disability, the evidence 
must show any of the following:

?	forward flexion of the thoracolumbar spine between 30 
and 60 degrees (20%);  
?	combined range of motion of the thoracolumbar spine 
not greater than 120 degrees (20%);
?	muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20%); or,
?	with intervertebral disc syndrome resulting in 
incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 
12 months (20%).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 provided that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  See 67 Fed. Reg. 
54345 (2002).

In June 2003, her range of motion was measured to be 20 
degrees of extension, 70 degrees of flexion, 30 degrees of 
lateral flexion bilaterally, and 20 degrees of rotation 
bilaterally.  In December 2005, her range of motion was 
measured to be 25 degrees of extension, 80 degrees of 
flexion, and 30 degrees of lateral flexion bilaterally.  
Based on this evidence, the veteran's range of motion during 
the appeal period actually increased and no limitation along 
the lines of the criteria necessary for the next higher 
rating was displayed at any time.

In June 2003 and again more recently in December 2005, the 
veteran showed no signs of muscle spasm or guarding on 
physical examination.  Without severe signs of either, the 
veteran does not meet the criteria for an increased rating.

In June 2003, she described her pain as "intermittent" and 
can limit her bending and stooping abilities but she 
indicated nothing akin to an incapacitating episode due to 
pain.  She reported having had no treatment for her back pain 
in a year at the most recent December 2005 examination.  
Without evidence of incapacitating episodes as a result of 
back pain, the criteria for an increased rating have not been 
met.

Although she could also be evaluated on the basis of 
neurological impairment, physical examination revealed no 
signs of neurologic impairment at any of the examinations or 
regular treatment sessions.  Without neurological impairment 
noted on examination or even complained of by the veteran, 
the criteria for a further disability rating for neurological 
impairment is not met.  See 38 C.F.R. § 4.124a.

The December 2005 examiner stated that it would be impossible 
to determine if pain would further limit the veteran's range 
of motion after repetitive motion or during a flare-up 
because this would be resorting to mere speculation.  Without 
evidence of the increased limitation of motion on repetition 
or due to pain when the examiner measures range of motion 
after repetitive motion, a further increase in the veteran's 
disability rating is not warranted under the provisions of 
DeLuca v. Brown, 8 Vet. App. 202, 206- 08 (1995).

As a result of the foregoing analysis indicating that the 
veteran's symptoms of low back disability do not more nearly 
approximate the rating criteria for an increased disability 
rating.  As such, there is no basis for a rating in excess of 
10 percent for the veteran's low back disability.

In addition, the Board has considered the veteran's 
statements and sworn testimony regarding each of her service-
connected disabilities on appeal.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Additionally, as the preponderance of the evidence is against 
the claim for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Although there was an amendment to § 3.310, the veteran filed 
her claim prior to October 10, 2006, the effective date of 
the change.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The older, more liberal, version is applicable to the appeal 
as the new version would have impermissible retroactive 
effect.  See VA O.G.C. Prec. Op. No. 7-2003.

In addition, certain chronic diseases, to include arthritis, 
may be presumed to have been incurred during service, if the 
disease is manifested to a degree of 10 percent or more 
within one year of service separation, the absence of any 
findings of the disease in service notwithstanding.  
38 C.F.R. §§ 3.307, 3309.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

The veteran's service medical records indicate treatment for 
a cold in January 1998 but no diagnosis of sinusitis 
accompanied this treatment record.  Nothing further was noted 
in service suggesting sinusitis.  

At a July 1999 VA examination, the veteran's nose and throat 
were noted to have a negative history of problems and no 
abnormalities were noted upon physical examination.  In 
January 2003, she reported having cold symptoms for a few 
days and was diagnosed with sinusitis.  This is the first 
diagnosis of sinusitis noted in the claims file.

In a December 2003 VA treatment record, sinusitis was noted 
to be a chronic condition for which the veteran took 
loratadine daily.  This was the first notation of sinusitis 
being a chronic condition.  Sinusitis was again noted to be 
chronic in a similar manner most recently in June 2004.  

Despite these notations of a chronic case of sinusitis, there 
is no evidence of such a condition in service and the 
interceding evidence of a normal July 1999 physical 
examination would not suggest a continuity of symptomatology 
since separation to suggest that chronic sinusitis existed 
since service.  As such, the in-service symptoms were more 
likely acute and transitory rather than chronic in nature 
during service.

Additionally, there is nothing in the medical evidence 
relating the veteran's diagnosis of chronic sinusitis with 
service.  Without such a nexus between something in service 
and a current diagnosis, service connection cannot be 
granted.



Arthritis of the Left Foot

The veteran complained at a videoconference hearing before 
the undersigned judge that the toes of her left foot are 
cramping and popping as secondary to her left ankle 
disability discussed above.  The veteran underwent a December 
2005 VA examination during which x-rays taken indicated a 
normal left foot.  No diagnosis regarding cramping and 
popping of the left toes is in the claims file.  

While she was diagnosed as having pes planus in June 1999, 
this does not appear to be related to the veteran's current 
claim for service connection regarding her left foot.

Despite the fact that the veteran complained of foot pain in 
service, without a current diagnosis of a disability, a claim 
for service connection cannot be made.  As service connection 
may only be granted for a current disability, when a claimed 
condition is not shown, there may be no grant of service 
connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In addition, regarding each of the above claims, the Board 
has considered the veteran's statements asserting 
relationships between her sinusitis, and arthritis of the 
left foot with active duty service and/or left leg fractures.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

However, the Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims for service connection for sinusitis and 
arthritis of the left foot and there is no doubt to be 
otherwise resolved.

Withdrawal of Claim for Service Connection

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).

In this case, in September 2007, the veteran submitted sworn 
testimony clearly indicating her wish to withdraw her appeal 
for the issue of entitlement to service connection for 
amenorrhea.

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in June 2003, September 2003, 
and January 2004 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the RO.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements for the claims for 
service connection, in a March 2006 letter, the RO provided 
the veteran with notice of what type of information and 
evidence was needed to establish a disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

With respect to the Dingess requirements for the claims for 
increased ratings, the claimant was given notice of what type 
of information and evidence he needed to substantiate her 
claims for increased ratings as this is the premise of the 
claims.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of her 
claim.  In addition, he was provided with notice of the type 
of evidence necessary to establish an effective date for the 
disabilities on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claims have been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and service medical records.  The veteran submitted 
written statements in support of her claims and was provided 
an opportunity to set forth her contentions during the 
hearing before the undersigned Veterans Law Judge.  

In addition, the appellant was afforded a VA medical 
examinations regarding each claim for increased ratings 
during the appeal period.  While no VA examination 
specifically was undertaken for the claims for service 
connection, none was necessary as the veteran submitted no 
evidence even suggesting a link between her claimed 
disabilities and service or service-connected disabilities. 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for left tibia and fibula 
fracture is denied.

A rating in excess of 10 percent for left hip arthritis is 
denied.

A rating in excess of 30 percent for an adjustment disorder 
with mixed anxiety and depressive features is denied.

A rating in excess of 10 percent for a low back syndrome due 
to left leg fractures is denied.

Entitlement to service connection for sinusitis is denied.

Service connection for arthritis of the left foot as 
secondary to left leg fractures is denied.

The claim for entitlement to service connection for 
amenorrhea is dismissed without prejudice.


REMAND

Service Connection for Osteoarthritis of theLeft Leg

Service medical records show left ankle surgery having been 
conducted in August 1998 and the veteran is now service-
connected for fractures of the left tibia and fibula with 
muscle atrophy of the calf.  The veteran is also service-
connected for traumatic arthritis of the left hip and for a 
low back syndrome due to the left leg fractures.  In 
contemplation of the foregoing service-connected disabilities 
in addition to the claim discussed below for arthritis of the 
left foot, this particular claim for service connection for 
arthritis is limited to the left leg - below the hip and 
above the ankle.  

A June 1999 x-ray indicated degenerative changes in the left 
knee.  However, later VA examinations failed to fully assess 
any osteoarthritis in the left leg other than those areas 
discussed in the service-connected claims.  As such, a new 
examination is necessary to determine if those degenerative 
changes in the left knee have resulted in osteoarthritis that 
is secondary to her service-connected disabilities.



New and Material Evidence to Reopen Claim for Pes Planus

The veteran was not notified of the need to submit new and 
material evidence to support his claim to reopen a claim for 
entitlement to service connection for pes planus.  Neither 
was he informed of the reason for the previous denial of 
entitlement to service connection in October 2002.  In Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA's 
duty to notify a claimant seeking to reopen a claim included 
advising the claimant of the evidence and information needed 
to reopen the claim and notifying the claimant of the 
evidence and information needed to establish entitlement to 
the underlying claim for the benefit sought.  As a result, 
notification must occur prior to adjudication by the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Jackson, 
Mississippi, for the period from February 
2006 to the present.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of her left leg condition.  The 
examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  The examiner is 
requested to conduct all necessary tests 
and address the following: 

a.  Does the veteran have a current 
diagnosis of arthritis of the left leg, 
not including the hip or ankle?

b.  If so, is it at least as likely as 
not (probability of 50 percent or more) 
that any (please be specific as to which 
one(s)) of the veteran's currently-
diagnosed arthritis of the left leg is 
related to service-connected left ankle 
and hip disabilities?  A rationale should 
be provided.

3.  Issue the veteran a letter notifying 
her of the need to submit new and material 
evidence to reopen her claim for 
entitlement to service connection for 
bilateral pes planus under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Such 
notification should include the proper 
legal standard for new and material 
evidence and an explanation for the 
previous denial of the claim for service 
connection.

4.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran and her representative a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


